Citation Nr: 9934256	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain with degenerative arthritic changes, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1969 and on active duty for training in 1978.

This appeal arises from September 1997 and February 1998 
Department of Veterans Affairs (VARO), Atlanta, Georgia, 
rating decisions, which, in pertinent part, denied the above-
noted claim.


FINDING OF FACT

Current manifestations of the appellant's service-connected 
lumbosacral strain with degenerative arthritic changes, 
include complaints of frequent episodic pain, approximately 
once a week, with marked limitation of motion and x-ray 
evidence of degenerative arthritic changes at the L5-S1 level 
with joint space narrowing, spur formation, and osteophytes at 
the L4-L5 level. 


CONCLUSION OF LAW

Manifestations of the appellant's service-connected lumbar 
spine disability are no more than 40 percent disabling.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5003, 5010, 5292, 5295 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested that he be assigned a 40 percent 
disability rating for his service-connected low back disorder.  
Regarding the appellant's claim, the Board finds that he has 
satisfied his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1997) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1997).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1997).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

A 20 percent disability rating is warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
disability rating is warranted for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a Diagnostic Code 5292 
(1999).  

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010 (1999).  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
evaluation is warranted for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups; and a 20 percent disability evaluation is 
warranted for involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a Diagnostic Code 5003 (1999).  
It is noted that the 10 percent ratings based on x-ray 
findings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 5003 (1999).

The schedular criteria for lumbosacral strain call for a 20 
percent disability rating for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in standing 
position; and a 40 percent disability rating for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a 
Diagnostic Code 5295 (1999).

Terms such as "moderate", and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

The appellant was granted entitlement to service connection 
for lumbosacral strain, evaluated as 10 percent disabling in 
a June 1979 VARO rating decision.  

May 1996 VA hospitalization records revealed that the 
appellant was admitted with a primary diagnosis of chronic 
low back pain with exacerbation of one week's duration.  He 
was treated with bed rest and a heat pad, and referred to 
physical therapy, where he was evaluated and provided back 
exercises and local heat treatment.  Back pain was treated 
with Naproxen and Robaxin.  He had significant improvement at 
the time of discharge.

Treatment records from the appellant's private physician, 
Charles E. Hancock, M.D., dated from February 1995 to April 
1995, were submitted, which revealed that the appellant was 
seen for complaints of back pain and referred for physical 
therapy.  Physical therapy records from Thomasville Physical 
Therapy report that the appellant received ultrasound to his 
low back, as well as interferential current with moist heat, 
followed by positional distraction.  The appellant reported 
improvement of radicular symptoms with therapy.  An April 
1995 treatment entry indicated that the appellant reported 
improvement of back pain.

VA treatment records, dated from May 1996 to March 1997, 
report that the appellant was followed for his chronic low 
back pain.  X-ray in May 1996 revealed no evidence of bony 
fracture or subluxation.  Degenerative arthritic changes were 
seen at the L5-S1 level with narrowing of the space 
associated with spur formation, both anteriorly and 
posteriorly.  Pedicles were intact.  The impression was of 
degenerative arthritic changes at the L5-S1 level of moderate 
severity.  A June 1996 MRI revealed five lumbar type 
vertebral bodies present.  At L3-4, there was no evidence of 
disc bulge or nerve root impingement.  At L4-5, there was 
mild circum-annular bulge, but no evidence of deformity of 
the thecal sac or nerve root impingement.  At L5-S1, there 
was some spurring present arising from the disc space.  The 
impression was of possible encroachment upon the L5-S1 nerve 
root on the left, related to osteophyte.  No herniated disc 
was identified.  Electrodiagnostic findings showed no signs 
of lumbar radiculopathy in July 1996.

A VA examination peripheral nerves examination was conducted 
in April 1997.  The appellant reported a history of back 
injury during service.  He complained of severe low back 
pain, worse with activity, and radicular pain down the left 
leg in the L5 distribution.  On examination, there were no 
fixed deformities or past abnormalities of musculature.  The 
back was normal.  Forward flexion was to 45 degrees; backward 
extension was to 10 degrees; side bending was to 20 degrees; 
and rotation was to 10 degrees.  The veteran had decreased 
sensation in the L5-S1 distribution on the left.  Straight 
leg raising was negative.  X-rays of the back showed 
degenerative arthritis.  The examiner diagnosed mechanical 
low back pain with occasional radicular pain down the left 
leg.

On VA spine examination in April 1997, the veteran complained 
of difficulty standing, walking and rolling over.  He stated 
that he not been able to work properly die to persistent 
pain.  He claimed that he had taken muscle relaxants, pain 
medication, and nonsteroidal anti-inflammatory drugs, but 
nothing seemed to help.  He reported pain in his left leg, 
but denied any other related symptoms or radiation of pain to 
his right leg.  Examination of his spine revealed a moderate 
degree of spasm of the paraspinal muscles in the lumbosacral 
area.  There was no point tenderness.  Movements of his spine 
were limited.  He had flexion to 75 degrees; extension to 25 
degrees; right and left lateral deviation to 20 degrees; and 
rotation to 25 degrees.  Straight leg raising was positive at 
75 degrees.  Neurological examination revealed no gross 
neurovascular or hypesthesia.  Deep tendon reflexes were well 
preserved.  X-ray of the lumbosacral spine revealed 
degenerative arthritic changes, more prominent at L5-S1 
level, which had not changed since May 1996.  The impression 
was of low back syndrome.

The appellant was granted an increased rating from 10 to 20 
percent disabling in a September 1997 VARO rating decision.

VA treatment records report that the appellant was self-
referred for evaluation for participation in the Pain 
Management Clinic in November 1997.  He complained of back 
pain with numbness, and pain in his left leg.  

A VA spine examination was conducted in December 1997.  The 
appellant complained of pain in his lower lumbar area, with 
some weakness and stiffness in his back.  He claimed that he 
fatigued easily and had a lack of endurance.  He reported 
that he took pain medication and muscle relaxants with a 
flare-up about once a week, but once a month he reported that 
he had to go to bed for several days.  He reportedly had to 
stop working in 1996 because of back pain.  Examination 
revealed no postural abnormality or fixed deformity.  The 
musculature of his back was in poor condition.  There were no 
neurological abnormalities found.  The appellant had limited 
range of motion.  He had forward flexion to 80 degrees; 
backward extension to 28 degrees; left lateral flexion to 32 
degrees; right lateral flexion to 28 degrees; rotation to the 
left to 38 degrees; and rotation to the right to 32 degrees.  
X-ray examination of his lumbosacral spine revealed 
degenerative arthritic changes at the level of L5-S1 with 
narrowing of the joint space and spur formation.  Anterior 
small osteophytes were also seen at the level of L4-L5.  
Diagnoses included degenerative disk disease, L5-S1, and 
degenerative joint disease, lumbosacral spine.

With emphasis upon the appellant's most recent December 1997 
VA examination, which reports complaints of episodic pain 
requiring bed rest of several days duration approximately 
once a month, and limitation of motion with x-ray evidence of 
joint space narrowing and spur formation at L5-S1, with 
osteophytes at L4-L5, the Board finds that the appellant's 
lumbar spine symptomatology more nearly approximates the 
criteria for a 40 percent disability evaluation under 
diagnostic code 5295.  38 C.F.R. §§ 4.7, 4.71a Diagnostic 
Code 5295 (1999).

In short, there is severe symptomatology with marked 
limitation of motion, joint space narrowing, spur formation, 
and osteophytes, which approximates the 40 percent evaluation 
under Diagnostic Code 5295.  38 C.F.R. § 4.7 (1999).  This is 
the highest rating available under diagnostic codes 5292 and 
5295.  The Board has considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 warrant the grant of a higher 
evaluation.  See DeLuca v. Brown, 8 Vet.App. 202, 205-207 
(1995).  However, to assign an additional disability rating 
for the decreased range of motion due to pain under diagnostic 
code 5292, in addition to the 40 percent which has been 
assigned precisely because of the severe symptoms associated 
with his lumbosacral strain including limitation of motion, 
would constitute prohibited pyramiding of disabilities.  
38 C.F.R. § 4.14 (1999).  Indeed, the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) has interpreted 38 U.S.C.A. § 1155 
as implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity and would constitute pyramiding of 
disabilities.  See Fanning v. Brown, 4 Vet.App. 225, 230 
(1993).  Therefore, an additional rating under diagnostic code 
5292 and DeLuca is not warranted under the circumstances 
presented in this case. 

In summary, the Board finds that the evidence supports an 
evaluation of 40 percent for the appellant's service-
connected lumbar spine disability.  The veteran has limited 
the appeal to entitlement to a specific disability rating, 
i.e., 40 percent.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Regardless, no higher disability rating is warranted under 
diagnostic codes 5292 and 5295, and the veteran has not 
demonstrated pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
to warrant the assignment of a 60 percent rating under 
diagnostic code 5293.  There were no neurological 
abnormalities found on VA examination in December 1997.  
Accordingly, an increased evaluation of 40 percent, and not 
higher, will be granted.


ORDER

An increased disability rating of 40 percent, and not higher, 
for the appellant's service-connected lumbosacral strain with 
degenerative arthritic changes is granted, subject to 
pertinent criteria governing the payment of monetary 
benefits.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

